UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7183


MARK LOTT, a/k/a Mark Tillman Lott,

                Plaintiff - Appellant,

          v.

HOLLY SCATURO, SVPTP Director,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-01491-RMG)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Lott, Appellant Pro Se. John Eric Kaufmann, LAW OFFICE OF
JOHN ERIC KAUFMANN, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark   Lott   appeals   from   the    district   court’s    order

adopting   the    recommendation    of     the    magistrate   judge    and

dismissing his 42 U.S.C. § 1983 (2012) action for noncompliance

with a court order.       A plaintiff’s failure to comply with an

order of the court may warrant involuntary dismissal.             Fed. R.

Civ. P. 41(b).      We review a district court’s dismissal under

Rule 41(b) for abuse of discretion.              Ballard v. Carlson, 882

F.2d 93, 95-96 (4th Cir. 1989).         We have reviewed the record and

find no abuse of discretion.         Accordingly, we affirm for the

reasons stated by the district court.            See Lott v. Scaturo, No.

2:13-cv-01491-RMG (D.S.C. July 22, 2014).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                    2